Name: Council Regulation (EC) No 6/2000 of 17 December 1999 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the Former Yugoslav Republic of Macedonia and the Republic of Slovenia
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  international trade;  leather and textile industries;  trade;  political geography
 Date Published: nan

 Avis juridique important|32000R0006Council Regulation (EC) No 6/2000 of 17 December 1999 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the Former Yugoslav Republic of Macedonia and the Republic of Slovenia Official Journal L 002 , 05/01/2000 P. 0001 - 0050COUNCIL REGULATION (EC) No 6/2000of 17 December 1999concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the Former Yugoslav Republic of Macedonia and the Republic of SloveniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the Former Yugoslav Republic of Macedonia and the Republic of Slovenia(1) expires on 31 December 1999;(2) These arrangements will eventually have to be replaced by provisions contained in future bilateral agreements and specific wine agreements to be negotiated with the countries in question; in the meantime the arrangements granted by Regulation (EC) No 70/97 should be maintained; the amounts of the tariff ceilings for industrial products should be increased annually by 5 % as provided for in Article 4(1) of Regulation (EC) No 70/97; Regulation (EC) No 70/97 has been amended several times and taking into account the modifications to the Combined Nomenclature and to the Taric subdivisions and other technical adjustments, it seems appropriate to renew the autonomous trade preferences within a completely new Regulation; it is unnecessary to include in the coverage of this Regulation products for which the Common Customs Tariff duty is free;(3) In accordance with the European Union's Regional Approach, based on the conclusions of the Council of 29 April 1997, the development of bilateral relations between the European Union and the successor republics of the former Yugoslavia, other than Slovenia, is subject to certain conditions; the renewal of autonomous trade preferences is linked to respect for fundamental principles of democracy and human rights and to the readiness of the countries concerned to allow the development of economic relations between themselves; it is, therefore, appropriate to monitor the compliance by Bosnia and Herzegovina, Croatia and the Federal Republic of Yugoslavia with these conditions;(4) Bosnia and Herzegovina and Croatia continue to fulfil the relevant conditions; it is therefore appropriate to continue the inclusion of these countries in the regime of autonomous trade preferences;(5) At the time of the extension of the autonomous trade preferences to the Federal Republic of Yugoslavia on 29 April 1997, the Council issued a Declaration setting out its expectations in terms of democratisation, in particular the full and speedy implementation of the "Gonzalez" recommendations; it also noted that in the absence of progress towards meeting these criteria, the decision granting autonomous trade preferences would be reviewed; no significant progress has been made with regard to the relevant conditions and in the light of events in Kosovo and in the region, it is still not appropriate to include the Federal Republic of Yugoslavia in the autonomous trade regime, without prejudice to the possibility of including the Federal Republic of Yugoslavia at a later stage should conditions so permit;(6) These preferential concessions comprise exemption from customs duties and the abolition of quantitative restrictions for industrial products, except for certain products subject to tariff ceilings, and special concessions for various agricultural products;(7) The arrangements applicable to imports of textile products originating in Bosnia and Herzegovina and Croatia are governed by the provisions of Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(2);(8) For the purposes of certification of origin and administrative cooperation procedures, the relevant provisions of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3) should be applied;(9) Community monitoring may be achieved by means of an administrative procedure based on charging imports of the products in question against the tariff ceilings at Community level as and when those products are entered with the customs authorities for free circulation; this administrative procedure must make provision for the possibility of reintroducing customs duties as soon as the ceilings are reached at Community level;(10) This administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission, which must in particular be able to follow the progress of quantities charged against the ceilings;(11) The decision for the opening of tariff quotas should be taken by the Community in the execution of its international obligations; to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorising the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States;(12) It is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said tariff quotas and to ensure uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up;(13) In order to improve the efficiency and the rapidity of the management of tariff quotas and ceilings, communication between the Member States and the Commission should, as far as possible, pass by telematic link;(14) For the sake of rationalisation and simplification, it is appropriate to provide that the Commission may, having consulted the Customs Code Committee, and without prejudice to the specific procedures provided for in this Regulation, make any necessary changes and technical amendments necessary to this Regulation;(15) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4);(16) The Community must be able to act swiftly against the countries benefitting from this Regulation when its financial interests are damaged as a result of fraud, serious and repeated irregularities or a manifest lack of administrative cooperation in countries covered by this Regulation; having notified the Member States and the operators concerned of its reasonable doubts concerning the origin of the goods, the Commission should be able to suspend certain preferences provisionally on the basis of sufficient evidence;(17) It is appropriate to split the existing system of global trade preferences into separate trade preferences for each of the countries concerned in accordance with existing trade flows in order to ensure a transparent and equitable share of these preferences between these countries, and to prepare possible future negotiations for an agreement; the part of the former global trade preferences corresponding to the share of imports originating in the Federal Republic of Yugoslavia will remain earmarked for potential future use by this country once the conditions are met for eligibility for the regime of autonomous trade preferences under this Regulation; as regards wine, the global preferences will be maintained in order to avoid interference in negotiations for a separate wine agreement which have already started with Slovenia and are envisaged with the Former Yugoslav Republic of Macedonia;(18) In accordance with Council conclusions of 13 September 1999, the regime of autonomous trade preferences has been improved, namely through simplification and the reduction of tariff ceilings applicable for industrial products; an additional increase of the volumes is offered for 16 of the remaining 32 tariff ceilings for industrial products;(19) The import arrangements are to be renewed on the basis of the conditions established by the Council in relation to the development of the relations between the Community and the countries concerned, including the European Union's Regional Approach and the Stabilisation and Association Process for the countries of South-Eastern Europe, endorsed by the conclusions of the Council of 21 and 22 July 1999; withdrawal of countries from or (re)inclusion of countries for these trade arrangements can be decided at any time, including on the basis of relevant reports on compliance with the policy on conditionality of 29 April 1997; it is, therefore, appropriate, to extend the duration of these arrangements until 31 December 2001;(20) The existing trade measures will expire at the end of 1999; the new measures should apply as of 1 January 2000, in order to avoid any obstacles to trade between the countries concerned and the Community; in view of the urgency of the situation, it is therefore necessary to allow for an exception to the period of six weeks provided for under Part I, paragraph 3 of the Protocol to the Treaty of Amsterdam on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 11. Subject to the special provisions laid down in Articles 2 to 5, products originating in the Republics of Bosnia and Herzegovina and Croatia, other than those listed in Annex I to the Treaty establishing the European Community and in Annex A to this Regulation, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect.2. Wine imports originating in the Republic of Slovenia and the Former Yugoslav Republic of Macedonia shall benefit from concessions provided for in Article 5.3. Entitlement to benefit from the preferential arrangements introduced by this Regulation shall be subject to observance of the definition of the concept of originating products set out in Title IV, Chapter 2, section 2 of Regulation (EEC) No 2454/93.Article 2Processed agricultural productsThe import duties, namely the customs duties and agricultural components, applicable on import into the Community of the products listed in Annex B shall be those indicated for each product in the said Annex.Article 3Textile products1. The textile products originating in the countries referred to in Article 1(1) of this Regulation and indicated in Annex III B of Regulation (EC) No 517/94 shall be admitted for import into the Community with exemption from customs duties and charges having equivalent effect within the annual Community quantitative limits set in Regulation (EC) No 517/94.2. Re-importations following an outward processing operation, in accordance with Council Regulation (EC) No 3036/94 of 8 December 1994 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries(5), shall be admitted within the limits of the Community annual quantities set in Annex VI to Regulation (EC) No 517/94 for the countries referred to in Article 1(1) of this Regulation and shall also be exempt from customs duties.Article 4Industrial products - tariff ceilings1. From 1 January to 31 December each year, imports into the Community of certain products originating in the countries referred to in Article 1(1) of this Regulation and listed in Annex C I to C V, shall benefit from an exemption from customs duties in accordance with the annual tariff ceilings specified in these Annexes.The description of the products referred to in the first subparagraph, their Combined Nomenclature codes, their Taric-subdivisions and the corresponding ceilings are set out in the said Annexes. The amounts of the ceilings shall be increased annually by 5 % of the volume of the previous year.2. The tariff ceilings referred to in this Article shall be subject to Community surveillance managed by the Commission, in close cooperation with the Member States, in accordance with Article 308d of Regulation (EEC) No 2454/93 Communication for that purpose between the Member States and the Commission happens, as far as possible, by telematic link.3. Quantities shall be charged against the ceilings as and when declarations for release for free circulation are lodged with customs authorities with an evidence of origin issued in accordance with the provisions of Article 1(3).Goods may be charged against a ceiling only if the evidence of origin is presented before the date on which customs duties are reintroduced.4. As soon as a tariff ceiling is reached, the Commission may adopt a Regulation re-introducing, until the end of the calendar year, the customs duties applicable to third countries in respect of imports of the products concerned.Article 5Agricultural products1. Imports into the Community of products originating in the countries referred to in Article 1(1) and listed in Annex D, shall benefit from the tariff concessions listed in that Annex.2. The customs duties applicable to imports into the Community of the products listed in Annex E originating in the countries referred to in Article 1(1) and wine originating in the countries referred to in Article 1(1) and (2), shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas indicated for each one in that Annex.The tariff quotas referred to in paragraph 2 of this Article shall be administered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Communication for that purpose between the Member States and the Commission happens, as far as possible, by telematic link.Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits.3. The customs duties applicable to imports into the Community of "baby-beef" products defined in Annex F and originating in the countries referred to in Article 1(1), shall be 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff, within the limit of an annual tariff quota of 10900 tonnes expressed in carcass weight.The volume of the annual tariff quota of 10900 tonnes shall be distributed among the beneficiary countries, as follows:(a) 1500 tonnes (carcass weight) for "baby-beef" products originating in Bosnia and Herzegovina,(b) 9400 tonnes (carcass weight) for "baby-beef" products originating in Croatia.Any request for import within these quotas has to be accompanied by an authenticity certificate issued by the competent authorities of the exporting country and attesting that the goods originate in the country concerned and correspond to the definition in Annex F. This certificate shall be drawn up by the Commission according to the procedure provided for in Article 6.GENERAL PROVISIONSArticle 6The detailed rules for implementing the tariff quota for "baby-beef" products shall be determined by the Commission according to the procedure provided for in Article 43 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(6).Article 7The provisions necessary for the application of this Regulation, other than those provided for in Article 4(4) and in Article 6, notably:(a) amendments and technical adjustments necessary following amendments to the Combined Nomenclature codes and to the Taric-subdivisions,(b) necessary adjustments following the conclusion of other agreements between the Community and the countries referred to in Article 1(1) and (2) of this Regulation;shall be adopted by the Commission in accordance with the procedure set out in Article 8(2).Article 81. The Commission shall be assisted by the Customs Code Committee instituted by Article 247 of Regulation (EEC) No 2913/92, hereinafter referred to as the "Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be one month.3. The Committee shall adopt its rules of procedure.Article 9Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with.Article 10Temporary suspension clause1. Where the Commission finds that there is sufficient evidence of fraud or failure to provide administrative cooperation as required for the verification of evidence of origin by countries covered by this Regulation, it may take measures to suspend in whole or in part the arrangements provided for in this Regulation for a period of three months, provided that it has first:- informed the Committee referred to in Article 8(1);- called on the Member States to take such precautionary measures as are necessary in order to safeguard the Community's financial interests;- published a notice in the Official Journal of the European Communities stating that there are grounds for reasonable doubts about the application of the preferential arrangements by the beneficiary country concerned which may call into question its right to continue enjoying the benefits granted by this Regulation.2. A Member State may refer the Commission's decision to the Council within ten days. The Council, acting by a qualified majority, may take a different decision within thirty days.3. On conclusion of the period of suspension, the Commission shall decide either to:- terminate the provisional suspension measure following consultation of the Committee referred to in paragraph 1; or- extend the suspension measure in accordance with the procedure provided for in paragraph 1.Article 11This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000 to 31 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 16, 18.1.1997. Regulation as last amended by Regulation (EC) No 2863/98 (OJ L 358, 31.12.1998, p. 85).(2) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 1457/97 (OJ L 199, 26.7.1997, p. 6).(3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1662/99 (OJ L 197, 29.7.1999, p. 25).(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 322, 15.12.1994, p. 1.(6) OJ L 160, 26.6.1999, p. 21.ANNEXAnnex Aconcerning the excluded products referred to in Article 1(1)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>Annex Bconcerning the tariff arrangements and rules applicable to certain goods resulting from the processing of agricultural products referred to in Article 2Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN code are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>Annex Cconcerning the annual tariff ceilings referred to in Article 4Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of these Annexes, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.Annex C I(1)>TABLE>(1) See Taric subdivisions in Annex C V.Annex C II>TABLE>Annex C III>TABLE>Annex C IV(1)>TABLE>(1) See Taric subdivisions in Annex C V.Annex C VTaric subdivisions>TABLE>Annex Dconcerning unlimited concessions for agricultural products referred to in Article 5(1)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>Annexe Econcerning the tariff quotas referred to in Article 5(2)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>Taric subdivisions to Annex E>TABLE>Annex FDefinition of "baby beef" products referred to in Article 5(3)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>